   8:20-cv-00300-RGK-PRSE Doc # 8 Filed: 09/11/20 Page 1 of 7 - Page ID # 25




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

VALERIE T. AKEYO, Dr.;                                        8:20CV300

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

DANIIEL FREDERICH, Mr.; BRENDA
S. SPILKER, Mrs.; LAW FIRM,
JESSICA POTE, Ms., at Thibault Suhr &
Thibault; KEVIN MALTER, Dr., MD;
and PERSONAL ASSISTANT, to Mrs.
Bremda Spilker (present at hearing));

                     Defendants.


      This matter is before the court for initial review of Plaintiff’s pro se, in forma
pauperis Complaint (Filing No. 1) to determine whether summary dismissal is
appropriate under 28 U.S.C. ' 1915(e)(2).

                          I. SUMMARY OF COMPLAINT

       Plaintiff complains of alleged misconduct during her workers’ compensation
hearing on August 1, 2018. Plaintiff alleges the presiding judge, “in collaboration
with the Defense Attorney,” abruptly ordered Plaintiff out of the courtroom to
“check on any witness in the hallway” before Plaintiff had “completed her opening
remarks and … before submitting [into the] Court record the same Exhibits she …
just presented as evidence.” Plaintiff, “[f]earing repercussions or wrath if [she] did
not comply with [the judge’s] order,” left the courtroom and returned immediately
to report that there was no one in the hallway. Plaintiff alleges that when she
returned, “[the judge] and defense attorney were handling Exhibits on [the judge’s]
desk.” Plaintiff alleges the judge then told her to “go back and check down the
hallway near the elevator.” Plaintiff again complied, but having become suspicious,
she returned quickly and peeked inside the courtroom. Plaintiff alleges that she
   8:20-cv-00300-RGK-PRSE Doc # 8 Filed: 09/11/20 Page 2 of 7 - Page ID # 26




“cracked the courtroom door open and watched as Defense attorney grabbed
Exhibits Plaintiff left on her table and on the OP [and] then handed them to the
[judge’s] desk.” The judge allegedly yelled “Overruled!” when he saw Plaintiff
return, and she sat down without saying anything. Plaintiff alleges she discovered
after losing the case that her exhibits (consisting of “copies and transparencies
Plaintiff used to illustrate extent of her … injuries”) were not in evidence, and
concludes that the judge twice sent her on a “fool’s errand” to search for a non-
existent witness in order “to buy time and opportunity to conceal and destroy
Plaintiff’s evidence.” Plaintiff seeks to recover compensatory and punitive damages.

                      II. STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. The court must dismiss a complaint or
any portion of it that states a frivolous1 or malicious claim, that fails to state a claim
upon which relief may be granted, or that seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. ' 1915(e)(2)(B).

       Pro se plaintiffs must set forth enough factual allegations to Anudge[ ] their
claims across the line from conceivable to plausible,@ or Atheir complaint must be
dismissed.@ Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (AA claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.@). AThe essential
function of a complaint under the Federal Rules of Civil Procedure is to give the
opposing party >fair notice of the nature and basis or grounds for a claim, and a
general indication of the type of litigation involved.=@ Topchian v. JPMorgan Chase
Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins v. Saunders, 199
F.3d 968, 973 (8th Cir. 1999)). However, A[a] pro se complaint must be liberally
construed, and pro se litigants are held to a lesser pleading standard than other
parties.@ Topchian, 760 F.3d at 849 (internal quotation marks and citations omitted).


      1
         An in forma pauperis complaint “is frivolous where it lacks an arguable basis
either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).
                                            2
   8:20-cv-00300-RGK-PRSE Doc # 8 Filed: 09/11/20 Page 3 of 7 - Page ID # 27




                                   III. DISCUSSION

       Plaintiff indicates this is a civil rights action filed under 42 U.S.C. § 1983. To
state a claim under this statute, a plaintiff must allege a violation of rights protected
by the United States Constitution or created by federal statute, and also must show
that the alleged deprivation was caused by conduct of a person acting under color of
state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                           A. Claim Against Presiding Judge

       Defendant Daniiel Frederich [sic], as a workers’ compensation court judge
within the Nebraska Judicial Branch, is a state official. See Gardner v. Coe, No.
8:19CV521, 2020 WL 4201225, at *5 (D. Neb. July 22, 2020). Because Plaintiff’s
Complaint does not specify that the judge is being sued in his individual capacity,
the court must presume he is being sued only in his official capacity. Baker v.
Chisom, 501 F.3d 920, 923 (8th Cir. 2007). “Because section 1983 liability exposes
public servants to civil liability and damages, [the Eighth Circuit] ha[s] held that
only an express statement that they are being sued in their individual capacity will
suffice to give proper notice to the defendants. Absent such an express statement,
the suit is construed as being against the defendants in their official capacity. A suit
against a public employee in his or her official capacity is merely a suit against the
public employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir.
1999) (internal citations omitted); see Baker, 501 F.3d at 923 (“A suit against
government officials in their official capacities is another way of pleading an action
against the entity of which they are agents.”). Simply put, Plaintiff is attempting to
sue the State of Nebraska.

        A state, its agencies and instrumentalities, and its employees in their official
capacities generally are not considered “persons” as that term is used in § 1983, and
are not suable under the statute, regardless of the forum where the suit is maintained.
See Hilton v. South Carolina Pub. Railways Comm’n, 502 U.S. 197, 200-01 (1991);
see also McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008) (states, arms of the
state, and state officials acting in their official capacities are not subject to suit under
§ 1983). In addition, the Eleventh Amendment bars claims for damages by private

                                             3
   8:20-cv-00300-RGK-PRSE Doc # 8 Filed: 09/11/20 Page 4 of 7 - Page ID # 28




parties against a state, state instrumentalities, and state employees sued in their
official capacities. See, e.g., Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 619 (8th
Cir. 1995); Dover Elevator Co. v. Arkansas State Univ., 64 F.3d 442, 446-47 (8th
Cir. 1995). Thus, Plaintiff’s § 1983 claim, as alleged against the judge in his official
capacity, must be dismissed.

       But even if Plaintiff were to sue this Defendant in his individual capacity, the
claim would be subject to dismissal based on absolute judicial immunity. A judge is
immune from suit, including suits brought under section 1983 to recover for alleged
deprivation of civil rights, in all but two narrow sets of circumstances. Schottel v.
Young, 687 F.3d 370, 373 (8th Cir. 2012). “First, a judge is not immune from liability
for nonjudicial actions, i.e., actions not taken in the judge’s judicial capacity.
Second, a judge is not immune for actions, though judicial in nature, taken in the
complete absence of all jurisdiction.” Id. (internal citations omitted). An act is
judicial if “it is one normally performed by a judge and if the complaining party is
dealing with the judge in his judicial capacity.” Id. (internal citations omitted). It is
clear from the Complaint’s allegations that neither of the two exceptions to judicial
immunity apply here.

                         B. Claim Against Defense Attorney

       Defendant Brenda S. Spilker is a private attorney who was representing the
interests of Plaintiff’s employer at the hearing. The conduct of lawyers, simply by
virtue of being officers of the court, generally does not constitute action under color
of law. See DuBose v. Kelly, 187 F.3d 999, 1003 (8th Cir. 1999).

       “Although § 1983 can only be used to remedy deprivation of rights done under
the color of law, a private actor can be liable ‘under § 1983 for conspiring with state
officials to violate a private citizen's right[s]....’” White v. McKinley, 519 F.3d 806,
815-16 (8th Cir. 2008) (quoting Dossett v. First State Bank, 399 F.3d 940, 950 (8th
Cir. 2005)). “The key inquiry is whether the private party was a willful participant
in the corrupt conspiracy.” Id. at 816. “To plead conspiracy, a complaint must allege
specific facts suggesting that there was a mutual understanding among the
conspirators to take actions directed toward an unconstitutional end.” Duvall v.

                                           4
   8:20-cv-00300-RGK-PRSE Doc # 8 Filed: 09/11/20 Page 5 of 7 - Page ID # 29




Sharp, 905 F.2d 1188, 1189 (8th Cir. 1990) (per curiam); see Holmes v. Slay, 895
F.3d 993, 1001 (8th Cir. 2018) (“[T]he plaintiff must allege with particularity and
specifically demonstrate with material facts that the defendants reached an
agreement.” (quoting Bonenberger v. St. Louis. Metro. Police Dep’t, 810 F.3d 1103,
1109 (8th Cir. 2016)).

       Here, Plaintiff alleges in conclusory language that the workers’ compensation
court judge acted “in collaboration with the Defense Attorney,” but she has not
alleged any facts from which it might reasonably be inferred that defense counsel
willingly participated in a civil conspiracy or agreement with the judge to injure
Plaintiff by unlawful action. Plaintiff’s conclusory allegation of “collaboration” is
insufficient to state a claim under 42 U.S.C. § 1983.

                        C. Claims Against Other Defendants

       Plaintiff’s Complaint contains no allegations of wrongdoing on the part of any
other named Defendant. They therefore are entitled to be dismissed from the action.
See White v. Jackson, 865 F.3d 1064, 1081 (8th Cir. 2017) (“To prevail on a § 1983
claim, a plaintiff must show each individual defendant’s personal involvement in the
alleged violation.”).

                           D. Alleged Criminal Violations

       Plaintiff generally asserts that she was denied procedural and substantive due
process, and also claims there were criminal violations. As Plaintiff has been told
previously, “federal criminal statutes generally do not create constitutional rights
cognizable under § 1983.” Akeyo v. Rehm, No. 8:19CV74, 2019 WL 4918107, at *3
(D. Neb. Oct. 4, 2019) (citation omitted); see Frison v. Zebro, 339 F.3d 994, 999
(8th Cir. 2003) (“[I]t is well-settled that criminal statutes will rarely survive § 1983
analysis.”). In any event, the federal criminal statute Plaintiff cites, 18 U.S.C. § 1519
(“Destruction, alteration, or falsification of records in federal investigations and
bankruptcy”) has no possible application here. The other criminal statute Plaintiff
cites, Neb. Rev. Stat. § 28-922, is a state law. “[T]he violation of state criminal
statutes is not grounds for relief in a civil action brought under § 1983. Clay v. Hydro,

                                           5
   8:20-cv-00300-RGK-PRSE Doc # 8 Filed: 09/11/20 Page 6 of 7 - Page ID # 30




No. 19-3245-SAC, 2020 WL 1547814, at *1 n. 1 (D. Kan. Apr. 1, 2020); Lopp v.
Washington, No. 1:19-CV-540, 2019 WL 4161190, at *4 (W.D. Mich. Sept. 3, 2019)
(“Section 1983 does not provide redress for a violation of a state law.”).

                             E. Rooker-Feldman Doctrine

       From all appearances, this lawsuit is an impermissible attempt by Plaintiff to
collaterally attack an adverse decision of the Nebraska Workers’ Compensation
Court. The Rooker-Feldman doctrine prohibits lower federal courts from exercising
appellate review of state court judgments. Rooker v. Fidelity Trust Co., 263 U.S.
413, 416 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462,
482 (1983). Federal district courts do not have jurisdiction “over challenges to state-
court decisions ... even if those challenges allege that the state court’s action was
unconstitutional.” Feldman, 460 U.S. at 486.

       Courts apply the Rooker-Feldman doctrine to “cases brought by state-court
losers complaining of injuries caused by state-court judgments rendered before the
district court proceedings commenced and inviting district court review and rejection
of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,
284 (2005). A party who was unsuccessful in state court “is barred from seeking
what in substance would be appellate review of the state judgment in a United States
district court, based on the losing party’s claim that the state judgment itself violated
the loser’s federal rights.” Johnston v. DeGrandy, 512 U.S. 997, 1005-06 (1994).

                                 IV. CONCLUSION

       Plaintiff’s Complaint fails to state a claim upon which relief may be granted,
and is frivolous. The judge who presided over her workers’ compensation hearing is
immune from suit, and no facts are alleged to support a conspiracy claim. See Cooper
v. Delo, 997 F.2d 376, 377 (8th Cir. 1993) (per curiam) (“[The plaintiff’s] conspiracy
claim lacked an arguable basis in fact because he did not allege facts suggesting a
mutual understanding or meeting of the minds.”). In addition, the criminal statutes
Plaintiff cites will not support a § 1983 claim, and this court is without jurisdiction
to overturn the adverse decision of the Nebraska Workers’ Compensation Court.

                                           6
  8:20-cv-00300-RGK-PRSE Doc # 8 Filed: 09/11/20 Page 7 of 7 - Page ID # 31




       Although this action is subject to immediate dismissal under 28 U.S.C. '
1915(e)(2), the court on its own motion will give Plaintiff 30 days in which to file
an Amended Complaint. If an Amended Complaint is not filed within 30 days, this
action will be dismissed without further notice.

      IT IS THEREFORE ORDERED:

      1.     Plaintiff shall have 30 days in which to file a non-frivolous Amended
Complaint that states a claim upon which relief may be granted. Failure to file an
Amended Complaint within 30 days will result in the court dismissing the case
without prejudice, and without further notice to Plaintiff.

       2.   If Plaintiff files an Amended Complaint, she shall restate the allegations
of the Complaint (Filing No. 1) and any new allegations. Failure to consolidate all
claims into one document may result in the abandonment of claims. Plaintiff is
warned that an Amended Complaint will supersede, not supplement, her prior
pleadings.

      3.    The court reserves the right to conduct further review of Plaintiff's
claims pursuant to 28 U.S.C. § 1915(e) in the event she files an Amended Complaint.

     4.   The clerk of the court is directed to set the following pro se case
management deadline: October 13, 2020, check for amended complaint.

      Dated this 11th day of September, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          7
